Citation Nr: 1430156	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  10-24 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased rating for a left arm disability, evaluated as 30 percent disabling prior to July 1, 2009, as 20 percent disabling from July 1, 2009, through January 31, 2013, and as 30 percent disabling from February 1, 2013, to include the propriety of the reduction from 30 percent to 20 percent, effective July 1, 2009, through January 31, 2013.  

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left hand and thumb disability, to include as secondary to the service-connected left arm disability.

4.  Entitlement to service connected for sciatic nerve impairment of the left lower extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, P.P., and W.E.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to February 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and December 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The April 2009 rating decision effectuated the reduction in the rating for the Veteran's left arm disability from 30 percent to 20 percent, effective July 1, 2009.

A February 2013 rating decision increased the rating for the Veteran's left arm disability from 20 percent to 30 percent, effective February 1, 2013.

The December 2013 rating decision denied service connection for the right knee disability, left hand and thumb disability, and left lower extremity sciatic nerve impairment.

In December 2013, the Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the Seattle RO.  A transcript of this hearing was prepared and associated with the claims file.

In March 2014, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds it necessary to remand the left arm disability claim for a new VA examination, as the Board observes that prior examinations do not evaluate the severity of any associated neurological impairment.  At his March 2014 Board hearing, the Veteran testified that he experiences nerve problems in his left upper extremity, describing "sharp pain and then it goes numbness."  

The VA examination must be scheduled by the VA Medical Center (VAMC) in Portland, Oregon, at either the Portland VAMC or at the campus in Vancouver, Washington.  

The Board hearing testimony from the Veteran's representative notes that a doctor has suggested that an MRI should have been performed on the Veteran's shoulder, but that no such test was performed during the last examination.  On remand, the examiner should order an MRI, or should explain why one is not necessary.

While this case is on remand, VA should obtain any outstanding VA medical records and associate these records with the claims file.

Finally, in a December 2013 rating decision, the Veteran was denied service connection for a right knee disability, a left hand and thumb disability, and sciatic nerve impairment of the left lower extremity.  In February 2014, the Veteran filed a notice of disagreement in which he expressly disagreed with these determinations.  

The Court has held that the filing of a notice of disagreement initiates the appeal process, and that the failure of the RO to issue a statement of the case is a procedural defect requiring a remand.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the issues of entitlement to service connection for a right knee disability, a left hand and thumb disability, and sciatic nerve impairment of the left lower extremity must be remanded for the issuance of a statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case addressing the issues of entitlement to service connection for a right knee disability, a left hand and thumb disability, and sciatic nerve impairment of the left lower extremity.  The appellant should be provided the opportunity to perfect a timely substantive appeal (VA Form 9) with respect to these issues.  The RO is free to undertake any additional development deemed necessary with respect to these issues.

2.  Obtain copies of any outstanding VA medical records and associate these copies with the claims folder.

3.  Following completion of the above, arrange for the Veteran to undergo a VA examination to determine the severity of his left arm disability.  The VA examination must take place at either the Portland VAMC or at the campus in Vancouver, Washington.  

The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any additional tests and studies that are deemed necessary by the examiner should be conducted.  The examiner should order an MRI, or should explain why one is not necessary.  All findings should be reported in detail.  

The examiner should list the range of motion of the Veteran's left arm in all pertinent directions.  After reviewing the claims folder, obtaining a history of complaints from the Veteran, and conducting a thorough examination of the Veteran, the examiner should respond to each of the following inquiries:

a.  Does the left arm exhibit weakened movement, excess fatigability, incoordination, or pain on use attributable to the service-connected disability (if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to these symptoms)?

b.  Does pain significantly limit functional ability during flare-ups or when the left arm is used repeatedly over a period of time (these determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups)?

c.  The examiner should also describe the extent to which the Veteran's left arm disability interferes with his ability to work, and must specifically determine whether the Veteran is unemployable due to his service-connected left arm disability.

4.  Following completion of the first two instructions above, schedule a separate neurological examination to determine the nature and extent of any neurological manifestations of the Veteran's left arm disability.  The VA examination must take place at either the Portland VAMC or at the campus in Vancouver, Washington.  

The Veteran's claims folder should be made available to the examiner, and the examiner is requested to review the claims folder in conjunction with the examination.  Any tests or studies deemed necessary, including an EMG, should be conducted.  (If the examiner finds that an EMG is not necessary, the examiner should explain the basis for this conclusion.)  After reviewing the claims folder, obtaining a history of complaints from the Veteran, and conducting a thorough examination of the Veteran, the examiner should respond to the following:

a.  Does the Veteran have a nerve disability that is due to his left arm disability?  If such disability is found, please identify the exact nerves that are affected and describe the severity of disability including any paralysis that is found.

b.  The examiner should also describe the extent to which the any neurologic disabilities that are associated with the left arm disability interfere with his ability to work, and must specifically determine whether the Veteran is unemployable due to his service-connected disabilities.

5.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



